IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

TRAMETRICH D. JOHNSON,                NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-5590

JULIE L. JONES, Secretary,
Florida Department of Corrections,

     Respondent.
___________________________/


Opinion filed January 6, 2015.

Amended Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Trametrich D. Johnson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee; Jennifer Parker, General Counsel,
Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

ROBERTS, RAY, and MAKAR, JJ., CONCUR.